DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s cancellation of claim 24, amendment of claim 25, 27-31, 33-36, 48 and 49, in the paper of 6/16/2021, is acknowledged. Applicants' arguments filed on 6/16/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 25-36, 43-49 are still at issue and are present for examination.

Claim Rejections - 35 USC § 103
The rejection of claims 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 43-49 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korlach et al. (US 7,056,661) and Uniprot Accession No. Q72JW2, July 2004 is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 6/16/2021.

The rejection of claims 24-36, 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McEwan et al. (US 2011/0294167) and Uniprot Accession No. Q72JW2, July 2004 is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 6/16/2021.
Allowable Subject Matter
Claims 25-36 and 43-49 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest methods of use of the polypeptide of SEQ ID NO:1 for replicating, amplifying or sequencing DNA in the absence of a primer or an additional polypeptide which provids primase activity. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





rgh
8/6/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652